Citation Nr: 0840432	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.  

2.  Entitlement to service connection for hearing loss. 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.  

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1953 to 
July 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's request 
to reopen his claim for service connection for hearing loss 
and continued and confirmed an earlier request to reopen his 
claim for service connection for tinnitus on the grounds of 
no new and material evidence. 


FINDINGS OF FACT

1.  A February 1991 rating decision that denied service 
connection for hearing loss and tinnitus on the merits was 
not appealed.  A July 2003 rating decision denied the 
veteran's attempt to reopen his claim for hearing loss on the 
basis that new and material evidence had not been presented.  
Appeals were not perfected and the decisions became final.

2.  Evidence compiled after the February 1991 rating decision 
and the July 2003 rating decision, including a June 2003 C&P 
examination, constitutes new and material evidence.


CONCLUSIONS OF LAW

1.  The February 1991 rating decision denying service 
connection for hearing loss and tinnitus is final, as is the 
July 2003 rating decision that denied the veteran's claim to 
reopen the previously denied hearing loss claim.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a hearing 
loss and tinnitus has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in February 1991 the RO denied 
service connection for hearing loss and tinnitus on the basis 
that "treatment for these conditions in 1977 is too remote 
from service to be related to service."  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

The veteran filed a request to reopen the claim for service 
connection for hearing loss in August 1997.  He stated that 
he was exposed to noise from various "big weapons."  He 
reported that his hearing did not bother him until later in 
life.  In February 1998 the RO wrote to the veteran and 
informed him that his claim was denied as no new and material 
evidence was submitted.  The veteran did not appeal that 
determination.

In July 2003, the RO denied another request to reopen the 
claim for hearing loss.  The veteran commenced an appeal but 
did not perfect the appeal by filing a substantive appeal.  
Accordingly, that determination is now final.  

In December 2004 the veteran filed a request to reopen the 
claim for service connection for tinnitus.  In a rating 
decision dated in April 2005 the RO denied service connection 
for tinnitus on the grounds that the evidence submitted was 
not new and material.  In May 2005 the veteran requested his 
previously denied claim for service connection for hearing 
loss and tinnitus be reopened.  In a rating decision dated in 
November 2005 the RO issued a decision denying service 
connection for hearing loss on the grounds that the evidence 
submitted was not new and material and confirming and 
continuing the April 2005 decision denying reopening of 
service connection for tinnitus.  The veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claims for 
service connection for hearing loss and tinnitus are based on 
the same factual basis as the time the issues were last 
decided on the merits, new and material evidence is necessary 
to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

While the RO appears to have subsequently reopened the 
finally decided claims, by way of the May 2007 statement of 
the case, and considered the claims on the merits, the Board 
notes that it must consider in the first instance whether the 
claim was properly reopened.  Therefore, the Board has 
rephrased the issues on appeal.  The fact that the RO may 
have determined that new and material evidence was presented, 
and reopened the claim, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial).

The evidence compiled since the February 1991 denial of the 
claim includes a December 1977 private audiology report and 
compensation and pension (C&P) examinations done in May 1999, 
June 2003, and October 2006.  During the June 2003 C&P 
examination the veteran reported noise exposure to weapon 
fire including artillery and M-1s but did not report exposure 
to jackhammers and rifle fire as was reported in the claims 
file.  The examiner stated that the veteran's hearing loss is 
consistent with his reports of long-term noise exposure and 
that his pattern of hearing was consistent with tinnitus.  
This evidence is new since it was not of record at the time 
of the prior final decisions.  The Board must presume the 
credibility of this evidence for the purpose of reopening the 
claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board 
finds that it is material since it provides evidence of 
hearing loss and tinnitus that may be related to asserted 
noise exposure in service.  It thus raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  New and material evidence having been found, the 
veteran's claim for service connection for hearing loss and 
tinnitus must be reopened.  38 C.F.R. § 3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the request to reopen the 
claims.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for 
hearing loss and tinnitus is granted.


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus stemming from noise exposure incurred during 
military service.  In a June 2003 C&P examination report the 
examiner refers to a retirement examination completed in 
January 1971, however this not part of the claims file.  The 
claims file indicates that service treatment records (STRs) 
have been requested on multiple occasions and that the 
service department has reported that they were lost or 
destroyed by fire.  VA has a duty to assist the appellant in 
the development of the claim and additional existing evidence 
that is necessary for a fair adjudication of the claims must 
be obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As the RO last requested STRs in 1998, 
another attempt should be made to obtain these records.

In June 2003 the veteran was accorded a compensation and 
pension (C&P) audio examination.  The examiner reports that 
the claims file was reviewed pursuant to this examination and 
refers to audiogram testing results from an October 2002 
examination; however, those records are not part of the 
claims file.  The RO should attempt to obtain these records 
on remand.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request from the Albuquerque, New 
Mexico VAMC the results of audiometric 
testing conducted October 2002.  

2.  Ask the veteran to submit a copy of 
the January 1971 retirement examination 
that was referred to by the June 2003 VA 
examiner or to provide sufficient 
information that the record can be 
obtained by VA.

3.  Request STRs from the appropriate 
agency or agencies.  If no records are 
located, the claims file should be 
documented accordingly.

4.  Schedule the veteran for an 
examination to determine the nature, 
extent, onset and etiology of any hearing 
loss or tinnitus disorder found to be 
present.  The examiner should render an 
opinion as to whether it is more likely 
than not (meaning likelihood greater than 
50%), at least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
any current hearing loss or tinnitus 
disorder is related to or had its onset 
during service.  The rationale for all 
opinions expressed should be provided in 
a legible report.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail. 

5.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
considers the evidence submitted by the 
veteran directly to the Board, in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


